Fitzgerald, S.—
Tbe testator, by tbe second and seventh clauses of bis will, directed other payments to. be made out of the income of bis estate, besides tbe one-balf thereof given to tbe widow and the legacy in question. Tbe provisions of tbe will with respect to this legacy, when considered in connection with tbe dii’eetion for tbe payments' referred to, and tbe extent of tbe income yielded by tbe estate, show, it seems to me, that tbe testator intended that tbe principal of tbe legacy should be made up and provided from accumulated income. As this income was not absolutely directed to be paid to tbe primary legatee, who' wias a minor, upon bis attaining majority, but wasi required, in a 'Certain contingency, to be held in trust for bis benefit for life, and to be distributed among other persons after bis death, tbe legacy is void, as it involves an accumulation of income for a purpose prohibited by tbe statute. Laws of 1896, chap. 547, art. 2, § 51; id., art. 3, § 76; Laws of 1897, chap. 417, art. 1, § 4. For tbe same reason, tbe provision for tbe application of income to tbe payment of tbe mortgages upon the real estate left by tbe testator is void. Hascall v. King, 162 N. Y. 134. Tbe income so illegally required to be accumulated, not being otherwise disposed of, goes, pursuant to tbe statute, to tbe parties presumptively entitled to tbe next eventual interest or estate in tbe fund which produced it. Cochrane v. Schell, 140 N. Y. 516. These persons are those ¡among whom tbe principal of tbe estate left by tbe decedent is directed to be divided upon tbe death of bis widow.
Decreed accordingly.